        Case 4:19-cv-00028-BMM Document 59 Filed 09/03/19 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


INDIGENOUS ENVIRONMENTAL                      CV 19-28-GF-BMM
NETWORK, et al.,

            Plaintiffs,
v.

PRESIDENT DONALD J. TRUMP, et
al.,

            Defendants.



      THIS MATTER having come before the Court on the Joint Unopposed

Motion of Defendants, President Donald J. Trump, et al., and Defendant-

Intervenors, TC Energy Corporation, For Extension of Time to File Reply. ECF

No. 58. Good cause having been shown, the Court will grant Defendants a seven

(7) day extension of time to file a reply brief in support of motion to dismiss.




                                          1
       Case 4:19-cv-00028-BMM Document 59 Filed 09/03/19 Page 2 of 2



      IT IS ORDERED that the motion for extension of time (ECF No. 58) is

granted. IT IS FURTHER ORDERED that Defendants must file any reply brief in

support of their motion to dismiss on or before September 12, 2019.

      DATED this 3rd day of September, 2019.




                                        2
